        CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                              Crim. No. 18-150(1) (DWF/HB)


 UNITED STATES OF AMERICA,              )
                                        )
               Plaintiff,               )     Defendant’s Motion in Limine To
                                        )     Exclude Irrelevant and Inflammatory
        vs.                             )     Testimony and Terms
                                        )
 MICHAEL HARI,                          )
                                        )
               Defendant.               )



   Michael Hari, by and through his attorneys, Shannon Elkins and James Becker,

hereby respectfully asks the Court for an order prohibiting the government and its

witnesses from referring to, introducing into evidence, attempting to introduce into

evidence, or stating for any purpose in the presence of the prospective jury panel or jury,

during voir dire, opening statement, the presentation of evidence, or closing argument,

any irrelevant, speculative, unduly prejudicial, propensity, bad-character, hearsay,

unconstitutional, or otherwise inadmissible testimony and exhibits, as set forth

specifically below.

                                  The Legal Landscape

   It is a bulwark of our criminal justice system that irrelevant, prejudicial evidence shall

be excluded from a factfinder’s consideration. FRE 402. Relevant evidence is “evidence

having any tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the
        CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 2 of 6




evidence.” FRE 401. Thus, while evidence may tend to make the existence of a fact more

probable or less probable than it would be without the evidence, the evidence is not

relevant unless the fact to be proved or disproved is material.

   Concomitant with their right to be tried solely on relevant evidence, defendants have

the constitutional right not to be tried on unfairly prejudicial evidence. FRE 403. Thus,

even where a trial court finds that evidence is logically relevant, the evidence must

nevertheless be excluded if its probative value would be substantially outweighed by the

danger of unfair prejudice, confusion of the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence. FRE 403.

   The term “unfair prejudice,” “speaks to the capacity of some concededly relevant

evidence to lure the factfinder into declaring guilt on a ground different from proof

specific to the offense charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997).

Evidence is unfairly prejudicial “if it makes a conviction more likely because it provokes

an emotional response in the jury or otherwise tends to affect the jury’s attitude toward

the defendant wholly apart from its judgment as to guilt or innocence of the crime

charged.” United States v. Cerno, 529 F3. 926, 935 (10th Cir. 2008); see also Advisory

Committee Notes Fed. R. Evid. 403 (“The case law recognizes that certain circumstances

call for the exclusion of evidence [that] risks … inducing [a] decision on a purely

emotional basis.”)

   Moreover, when determining whether the probative value of evidence is outweighed

by the danger of unfair prejudice, this Court should consider the government’s need for

the admission of the evidence in making its case. FRE 403. Where highly prejudicial
         CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 3 of 6




evidence merely replicates other admitted evidence, it is within the sound discretion of

the trial court to exclude it.

   With these guiding principles in mind, the defense respectfully asks the Court to

exclude the following inadmissible testimony and claims.

                            Inadmissible Testimony and Exhibits

   1. Reference to terrorism, domestic terrorism, the Oklahoma City bombing,
      radical extremists, right-wing extremists, Eric Rudolph, Dylan Roof or other
      bombings or similar groups or people.

   Mr. Hari moves to prohibit the government and its witnesses from inflaming the

passions of the jurors by calling the defendants terrorists or extremists (or words to that

effect), referring to the case as one of “domestic terrorism,” or invoking the facts and

circumstances of other cases or acts of terrorism.

       The government has provided discovery replete with references, labels, or

accusations that this was an investigation into “domestic terrorism,” has referred to the

defendants as “right-wing extremists” or “terrorists,” and has referred to Mr. Hari as a

“sovereign-citizen type.”

       This type of inflammatory language and rhetoric was commonly used by the law

enforcement agents who participated in the investigation of this case. It is foreseeable that

this type of language, labels, and rhetoric will likewise be used during the testimony of

government witnesses in this case. This may also include references to other federal

cases in which bombs, pipe bombs or destructive devices were actually used and where

the defendants were labeled as “right wing,” “terrorists” or “domestic terrorists,” such as
         CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 4 of 6




the bombing of the Alfred P. Murrah federal building in Oklahoma City, Oklahoma by

Timothy McVeigh on April 19, 1995 or the bombing at the Centennial Olympic Park in

Atlanta, Georgia during the 1996 Summer Olympics by Eric Rudolph.

       Here, the Court should exercise its discretion to prevent the government from

offering evidence in its case-in-chief or permitting its witnesses to testify that the

defendants were terrorists or were engaged in the acts of terrorism or any similar

language. Nor should the government witnesses be permitted to invoke the facts and

circumstances of other cases or acts of terrorism. Such terms risk biasing the jury against

the defendants. Recent scientific research on the concept of implicit bias – that is, biases

that are the product of “the plethora of fears, feelings, perceptions and stereotypes that lie

deep within our subconscious, without our conscious permission or acknowledgment” 1

highlights the potential for unfair prejudice as a result of the jury’s exposure to the

repetitive use of prejudicial labels. 2

       This case is about an alleged conspiracy to use a destructive device to infringe

upon the religious freedom of others. The words “terrorism,” “terrorist,” and

“domestic terrorism” do not appear in the Indictment. The subject of terrorism or any



1
  J. Mark Bennett, Unraveling the Gordian Know of Implicit Bias in Jury Selection: The
Problems of Judge-Dominated Voir Dire, the Failed Promise of Batson and Proposed Solutions,
4 HARV. L. & POL’Y REV. 149 (2010).
2
  See, e.g., United States v. Ray, 803 F.3d 244, 259-60 (6th Cir. 2015) (“[W]e recognize the
proven impact of implicit biases on individual’s behavior and decision making . . . .”) (noting the
potential for unfair prejudice by the repeated use of the of the word “felon” when “there is no
reason a court could not use alternative language”); United States v. Odeh, No. 13-CR-20772,
2014 WL 5473042, at *10 (E.D. Mich. Oct. 27, 2014) (unpublished) (excluding use of
“terrorist,” “terrorist group,” and “terrorist activity” because “[t]hese terms are highly prejudicial
and create a danger of improperly influencing the jury”).
        CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 5 of 6




assertion that the defendants are terrorists offers nothing of substance. But even

assuming, arguendo, that it did, it would arouse deep-seated fears and evoke the passions

of jurors such that any probative value would be substantially outweighed by the danger

of unfair prejudice, confusion of the issues, and potential to mislead the jury. FRE 403.

   2. Reference to allegations of racial animus unrelated to the case in an attempt
      to prejudice the jury
   Mr. Hari moves to prohibit the government and its witnesses from inflaming the

passions of the jurors by asking witnesses about irrelevant accusations made by others as

to Mr. Hari’s unproven racial animus. These accusations have no bearing on the

elements of the charged offenses in the Minnesota Indictment wherein Mr. Hari and two

co-defendants allegedly threw a destructive device in the window of a mosque to infringe

on the religious freedoms of the Muslims who attended the mosque and to destroy the

religious property.

   Within the massive volumes of discovery, there are allegations by peripheral

witnesses who accuse Mr. Hari of

   1) having a confederate flag in his cubicle at the Ford County Sheriff’s Office,
   2) once making a racial slur to an African American while at a U-Haul storage
      facility, and
   3) once having a poster in his gun shop which bore a Nazi swastika (which actually
      was an anti-Nazi war poster).
These accusations are vehemently denied by Mr. Hari, are unproven, have no relevance

to the charges in the Minnesota Indictment, and are unfairly prejudicial. FRE 401, 403.

To allow these type of accusations or others like them to slip into evidence through the
        CASE 0:18-cr-00150-DWF-HB Doc. 235 Filed 09/29/20 Page 6 of 6




various witnesses as either direct testimony or hearsay during the government’s case-in-

chief, would be to allow the presentation of improper FRE 404 character evidence.

                                       Conclusion

      Since the above-noted terms and accusations are overtly prejudicial and have no

bearing on the elements of crimes charged, these terms and allegations would only be

offered to outrage the jury and prejudice Mr. Hari. As such, these terms and accusations

and others like them must be excluded.

Dated: September 29, 2020                    Respectfully submitted,

                                             s/Shannon Elkins

                                             SHANNON ELKINS
                                             Attorney ID No. 332161
                                             Attorney for Mr. Hari
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415

                                             s/James S. Becker

                                             JAMES S. BECKER
                                             Attorney ID No. 388222
                                             Attorney for Mr. Hari
                                             107 U.S. Courthouse
                                             300 South Fourth Street
                                             Minneapolis, MN 55415
